

113 HR 3680 IH: Breast Cancer Awareness Commemorative Coin Act
U.S. House of Representatives
2013-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3680IN THE HOUSE OF REPRESENTATIVESDecember 9, 2013Mrs. Carolyn B. Maloney of New York (for herself and Mr. Schock) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to mint coins in recognition of the fight against breast cancer.1.Short titleThis Act may be cited as the Breast Cancer Awareness Commemorative Coin Act.2.FindingsThe Congress finds the following:(1)Breast cancer is the most common cancer among American women, except for skin cancers. Today, about 1 in 8, or 12 percent of, women in the United States will develop invasive breast cancer during their lifetime. This is an increase from 1 in 11, or 9 percent of, women in 1975.(2)Breast cancer is the second leading cause of cancer death in women. The chance of dying from breast cancer is about 1 in 36. Thanks to earlier detection, increased awareness, and improved treatment, death rates from breast cancer have decreased since about 1989.(3)There is a strong interest among the American public to do more to tackle this disease. The National Cancer Institute estimates $16.5 billion is spent in the United States each year on breast cancer treatment.(4)Finding a cure for breast cancer is a goal of the United States Government.(5)The National Institutes of Health dedicated $800 million for breast cancer research in Fiscal Year 2012. In Fiscal Year 2012, the Department of Defense’s Breast Cancer Research Program received $120 million. In total, the U.S. is projected to spend $925 million on breast cancer research in Fiscal Year 2013.(6)While the Federal Government remains the largest funder of breast cancer research in the United States, in 2012, the National Cancer Institute reduced funding by almost $30 million and the Department of Defense Breast Cancer Research Program grants decreased more than 22 percent from 2010 funding levels.(7)Additional private sector support for breast cancer research will help us find a cure for breast cancer even faster.(8)It is estimated that in the United States 232,340 women will be diagnosed with and 39,620 women will die of cancer of the breast in 2013. This means that every 13 minutes a woman dies of breast cancer in the United States.(9)However, due to disease type and lack of adequate care, Black women have the highest death rates of all racial and ethnic groups and are 40 percent more likely to die of breast cancer than White women.(10)Breast cancer used to be considered a disease of aging but recent trends show that more aggressive forms of the disease have been increasingly diagnosed in younger women.(11)Breast cancer is the most frequently diagnosed cancer among nearly every racial and ethnic group, including African-American, American Indian/Alaska Native, Asian/Pacific Islander and Hispanic/Latina women.(12)Clinical advances, resulting from research, have led to increased survival from breast cancer. Since 1990, death rates from breast cancer have dropped over 30 percent.(13)Among men in the United States it is estimated that there will be 2,240 new cases of invasive breast cancer and 410 breast cancer deaths in 2013.(14)At this time there are more than 2.9 million breast cancer survivors in the United States.(15)It is estimated that breast cancer costs $12.5 billion in lost productivity. Such productivity losses will increase with projected growth rate and aging of the U.S. population if cancer mortality rates stay constant in the future.(16)There is a better chance of survival and there are more treatment options with early stage detection through mammograms and clinical breast exams.(17)Breast cancer is the most common cancer in women worldwide, with an estimated 1.6 million new cases of breast cancer among women worldwide in 2010.(18)Breast Cancer Research Foundation (BCRF) is considered one of the most efficient research charities.(19)Of every dollar donated to BCRF, $0.91 goes to research and awareness programs—88 cents towards research and 3 cents towards awareness.(20)Founded in 1993, the BCRF has raised more than $450 million to fund research aimed at achieving prevention of breast cancer and curing those with the disease. For 2013–2014, BCRF awarded $45 million in grants to support the work of more than 200 researchers at major medical institutions across six continents and 12 countries.(21)Susan G. Komen for the Cure includes funded research in 48 of the 50 States and community services in 49 of the 50 States. The organization has also supported programming in more than 30 countries.(22)Over the past 5 years, more than 80 cents of every dollar spent by Susan G. Komen has gone directly to its mission to save lives and end breast cancer by empowering people, ensuring quality care for all and energizing science to find the cures.(23)Since its inception in 1982, Susan G. Komen has invested more than $2 billion on its mission of saving lives and ending breast cancer by empowering people, ensuring quality care for all and energizing science to find the cures, including more than $790 million in research funding.(24)Today, the BCRF and Susan G. Komen continue their work to advance research and support programs for patients and their families.3.Coin specifications(a)$1 silver coinsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue not more than 500,000 $1 coins, which shall—(1)weigh 26.73 grams;(2)have a diameter of 1.500 inches; and(3)contain 90 percent silver and 10 percent copper.(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.(c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.4.Design of coins(a)Design requirements(1)In generalThe design of the coins minted under this Act shall be emblematic of the fight against breast cancer.(2)Designation and inscriptionsOn each coin minted under this Act there shall be—(A)a designation of the face value of the coin;(B)an inscription of the year 2018; and(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.(b)SelectionThe design for the coins minted under this Act shall be selected by the Secretary based on the winning design from a juried, compensated design competition described under subsection (c).(c)Design competition(1)In generalThe Secretary shall hold a competition and provide compensation for its winner to design the obverse and reverse of the coins minted under this Act. The competition shall be judged by an expert jury chaired by the Secretary and consisting of 3 members from the Citizens Coinage Advisory Committee who shall be elected by such Committee and 3 members from the Commission of Fine Arts who shall be elected by such Commission.(2)ProposalsAs part of the competition described in this subsection, the Secretary may accept proposals from artists, engravers of the United States Mint, and members of the general public.(3)Accompanying designs; preference for physical designsThe Secretary shall encourage 3-dimensional designs to be submitted as part of the proposals, and the jury shall give a preference for proposals that are accompanied by a 3-dimensional physical design instead of, or in addition to, an electronic design.(4)CompensationThe Secretary shall determine compensation for the winning design under this subsection, which shall be not less than $5,000. The Secretary shall take into account this compensation amount when determining the sale price described in section 6(a).5.Issuance of coins(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.(b)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2018.6.Sale of coins(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of—(1)the face value of the coins;(2)the surcharge provided in section 7(a) with respect to the coins; and(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.(c)Prepaid orders(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.7.Surcharges(a)In generalAll sales of coins minted under this Act shall include a surcharge of $10 per coin.(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges which are received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary as follows:(1)½ to the Susan G. Komen for the Cure, Dallas, Texas, for the purpose of furthering research funded by the organization.(2)½ to the Breast Cancer Research Foundation, New York, New York, for the purpose of furthering research funded by the Foundation.(c)AuditsThe surcharge recipients under subsection (b) shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under that subsection.(d)LimitationsNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that—(1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and(2)no funds, including applicable surcharges, shall be disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.